DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                        JOSHUA JOHN OVENS,
                             Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D20-1581

                          [November 19, 2020]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Indian River County; Dan L. Vaughn,
Judge; L.T. Case No. 312019CF000817A.

   Joshua John Ovens, Cross City, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., GROSS and ARTAU, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.